366 U.S. 209 (1961)
CHAIFETZ
v.
UNITED STATES.
No. 695.
Supreme Court of United States.
Decided May 1, 1961.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE DISTRICT OF COLUMBIA CIRCUIT.
Abraham Chaifetz and I. William Stempil for petitioner.
Solicitor General Cox, Assistant Attorney General Oberdorfer and Meyer Rothwacks for the United States.
PER CURIAM.
Upon consideration of the entire record and the suggestion of the Solicitor General, the petition for writ of certiorari is granted limited to that part of the judgment concerned with Count IV of the indictment and that part of the judgment is reversed and the cause remanded to the District Court with directions to vacate the conviction on that Count. In all other respects the petition for writ of certiorari is denied.